Citation Nr: 0124955	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1969.

This appeal arises from a July 1999 rating decision of the 
St. Louis, Missouri Regional Office (RO).  The veteran failed 
to report for a September 2001 Travel Board hearing; 
accordingly, as a request for a postponement has not been 
received, the veteran's claim will be processed as though the 
request for a Travel Board hearing had been withdrawn.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  Medical evidence from the late 1990s shows that the 
veteran suffers from seborrheic dermatitis and dyshydroitic 
eczema.

3.  The veteran has not been diagnosed with any dermatology 
disorder that is recognized by VA as being etiologically 
related to exposure to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking seborrheic 
dermatitis or dyshydroitic eczema with the veteran's alleged 
exposure to herbicide agents used in Vietnam.

5.  Objective evidence of an inservice stressor has not been 
demonstrated.

6.  There is no current medical evidence of PTSD that is 
related to service.

7.  The veteran's tinnitus was not initially manifest during 
service nor is tinnitus related to service.

8.  The veteran's low back disability to include degenerative 
disc disease was not initially manifest during service nor is 
any current low back disability related to service.


CONCLUSIONS OF LAW

1.  A skin disability to include seborrheic dermatitis and 
dyshydroitic eczema, claimed as due to exposure to herbicide 
agents, was not incurred in or aggravated during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.309 (2001).

3.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2001).

4.  The veteran's low back disability to include degenerative 
disc disease was not incurred in or aggravated during service 
nor may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.306, 3.309 (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

On the July 1966 enlistment examination, the spine, skin and 
psychiatric evaluations were normal.

In August 1966, the veteran was seen for athletes feet and 
severe pharyngitis.  A reference to the back was added.  

In February 1967, 4 admissions in the past 2 years for kidney 
troubles were noted.  The veteran was still suffering from 
dysuria and low back pain.  Several days later, impressions 
included questionable lumbar strain.  In April 1969, the 
veteran complained of sharp pains in the head and lower back.  
In April 1969, complaints included headaches, sore throat and 
back and general aches.  

On the July 1969, separation examination, the veteran 
reported a medical history that was negative for skin 
diseases, hearing loss, bone joint or other deformity, 
recurrent low back pain or nervous trouble of any sort.  On 
examination, evaluation was normal relative to the 
disabilities claimed on appeal.

In October 1998, the veteran filed compensation claims for 
PTSD, residuals of agent orange and tinnitus.  

In October 1998, a VA notation shows that the veteran's main 
complaints were depression with insomnia, crying spells, 
overeating, social isolation, a lack of concentration and 
suicidal ideation.  He also suffered from chronic low back 
pain.  A history of working as a truck driver moving 
furniture was noted.  A several year history of depression 
and a forehead rash were reported. 

A November 1998 VA psychology note shows that the veteran had 
a history of sexual and physical abuse as a child.  He had 
sleeping difficulties and unresolved PTSD issues.  He had a 
past history of polysubstance abuse.  He had feelings of low 
self-esteem, loneliness, and rejection.  There were 
unresolved core issues stemming back to his experiences of 
childhood abuse which had been reinforced by his adult 
experiences of being rejected by those closest to him.  

Another November 1998 VA notation indicates that the veteran 
suffered from nightmares in which men were chasing him in the 
dark.  There were flashbacks of abuse during sexual 
encounters with men.  The veteran felt shame, worthlessness 
and guilt.  The veteran would avoid any man who appeared to 
be forceful.  The assessments were PTSD secondary to 
childhood sexual abuse and childhood physical and emotional 
abuse, major depression and cocaine dependence.

In December 1998, the veteran complained of back pain of 7 or 
8 years duration.  On examination, there was extreme 
tenderness at several points.  X-rays of the low back 
revealed degenerative disc disease.  An MRI showed mild 
stenosis.  The assessment was mechanical low back pain and 
left sciatica.  

An October to November 1998 VA hospital report shows that the 
veteran had been depressed since his life partner died in 
June 1998.  He had hallucinations of his dead partner 
appearing to him mostly at night.  On examination, the 
veteran had a facial rash.  Approximately one week into the 
hospital stay, the veteran awaited details of PTSD related 
nightmares which he had kept to himself for years.  The 
diagnoses included major depression.  

The veteran's DD 214 shows that the veteran's military 
occupational specialty was a clerk typist.  He received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal.  

In December 1998, the veteran indicated that he had suffered 
from a ringing of the ears since service; that he had 
suffered from low back pain since service; and that he had 
had a rash for years.  

Service personnel records show that the veteran's military 
occupational specialty was a clerk typist.  He served in 
Vietnam from December 1967 to December 1968.  While in 
Vietnam the veteran served from December 1967 to April 1968 
as a cannoneer and from April 1968 to December 1968 as a 
battery clerk.  

On VA audio examination in April 1999, the veteran reported 
that tinnitus had become noticeable while he was still in 
service.  No specific circumstance for the onset of tinnitus 
was known.  The veteran reported bilateral continuous 
tinnitus.  The examiner noted that no conclusive statement 
could be made about the veteran's hearing based on the 
present test results.  

On VA ear diseases examination in April 1999, the veteran 
reported having been exposed to a lot of gunfire and 
artillery explosions during service.  Since service, the 
veteran had worked as a fireman, construction worker and 
truck driver.  The examiner did not find any evidence of 
hearing loss or any ear disease.  The veteran had exposure to 
noise in service, but he also had exposure to noise as a 
fireman, construction worker and truck driver.  Thus, it 
would be impossible to ascertain how much of any current 
disability was due to military service.  

On VA dermatology examination in July 1999, the veteran 
examiner noted that the record had been reviewed and the 
veteran did not have a rash during service.  The diagnoses 
were mild seborrheic dermatitis which was exacerbated by HIV 
and mild dyshydroitic eczema of the hands.  A history of 
tinea pedis was also reported.  The examiner noted that the 
veteran's dermatology problems were mild and were not service 
connected.  The veteran had exposure to agent orange, but he 
had 2 very common and mild skin diseases.  


II.  Service connection for skin disability

It is the veteran's contention that his current skin 
disorders are the result of exposure to herbicide agents 
during his tour of duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of a skin 
disability for which he claims service connection, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. 

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam from 
December 1967 to December 1968 during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents, if he has a disease listed at 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet.App. 164 (1999), 
holding that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  The 
medical record shows the presence of seborrheic dermatitis 
and dyshydroitic eczema.  These conditions are not among the 
conditions listed in the governing regulation. 

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that seborrheic dermatitis and 
dyshydroitic eczema are etiologically related to exposure to 
herbicide agents used in Vietnam.  Moreover, because the 
veteran does not have one of the diseases listed in the above 
regulation, even the presumption of exposure to Agent Orange 
or other herbicide is not available to him.  Without the 
benefit of presumptive service connection, he is obligated to 
submit evidence of a meritorious claim.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.

Nevertheless, even conceding, for this limited purpose, that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that seborrheic dermatitis and dyshydroitic eczema are 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Further, having carefully reviewed the entire 
record, even if we were to concede exposure to herbicide 
agents, the Board finds that there is no medical evidence of 
record suggesting a connection between exposure to herbicide 
agents and the manifestations of veteran's seborrheic 
dermatitis and dyshydroitic eczema.  In fact, the VA examiner 
in July 1999 diagnosed the veteran with mild forms of 
dermatitis and eczema.  The examiner noted that these 
dermatology disorders were very common and were not service 
connected.  There is no medical evidence to the contrary.

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between any dermatology disability 
and his alleged exposure to herbicide agents in service, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a dermatology disability.


III.  Service connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  In this case, the revised regulation, as 
provided below, will be utilized in the evaluation of the 
veteran's claim.  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As detailed in section 3.304(f) above, a claim for PTSD 
requires medical evidence diagnosing the condition.  The 
medical evidence of record in this case does not support the 
veteran's claim on this most essential basis.

The service medical records are silent regarding complaints, 
findings or diagnoses of PTSD.  An October to November 1998 
VA hospital report shows that the veteran had been depressed 
since June 1998 when his life partner died.  He had 
hallucinations of his dead partner which usually occurred at 
night.  After being hospitalized for one week, it was noted 
that the veteran had not provided any details regarding PTSD 
related nightmares.   The diagnoses included major 
depression.

A November 1998 VA psychology note shows that the veteran had 
a history of sexual and physical abuse as a child.  There was 
a past history of polysubstance abuse.  Symptoms included low 
self-esteem, loneliness and rejection.  Notable were 
unresolved core issues stemming from his experiences of 
childhood abuse which had been reinforced by his adult 
experiences of being rejected by those closest to him.  He 
reported nightmares in which men were chasing him in the 
dark.  Flashbacks involved abuse during sexual encounters 
with men.  The veteran reported feelings of shame, 
worthlessness and guilt.  An assessment included PTSD 
secondary to childhood sexual abuse and physical and 
emotional abuse in childhood.  

The veteran did not receive an award during service which 
denotes participation in combat during service.  In fact, the 
record does not contain one putative allegation involving a 
stressor which occurred during service.  To the contrary, all 
of the reported stressors deal with physical and sexual abuse 
which the veteran experienced as a child.  As the veteran has 
not reported suffering from PTSD like symptoms relating to 
service, there is no credible evidence that a stressor 
occurred during service.  

Moreover, it is clear that the medical record fails to 
substantiate the presence of PTSD related to service either 
currently or at any time during the veteran's life.   In 
short, the veteran's claim is deficient in virtually every 
aspect of inquiry under 38 C.F.R. § 3.304.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim that he currently suffers from PTSD that 
is related to service is found in his statements; however, 
lay evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim.


IV.  Service connection for a low back disability and 
tinnitus.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2001).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  A preexisting injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

With regard to the veteran's claims of service connection for 
tinnitus and a low back disability, there is no evidence of 
these disabilities during service or for many years 
thereafter.  The service medical records are devoid of 
complaints, findings or diagnoses of tinnitus.  There are 
several notations of back pain during service; however, these 
appear within treatment notations where kidney problems and 
dysuria were reported and treated.  There is no mention of a 
back injury.  On the separation examination, medical history 
was negative for joint deformity or recurrent low back pain.  
Thereafter, the records is silent until the late 1990s when a 
history of chronic low back pain was noted in context with 
the fact that the veteran had worked after service as a truck 
driver moving furniture.  Diagnostic testing showed 
degenerative joint disease and possibly arthritis.  Likewise, 
on VA audio examination in April 1999, the veteran reported 
tinnitus; however, no specific circumstance for the onset of 
tinnitus was reported.  On VA ear examination in April 1999, 
a history of acoustic trauma both during and after service 
was reported.  The examiner concluded that it was impossible 
to ascertain how much of any current tinnitus was due to 
military service.  There is no medical evidence or opinion to 
the contrary.

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from a low back disability 
and tinnitus which are related to service is found in the 
veteran's statements; however, lay evidence is inadequate to 
establish a medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In view of the complete absence of any 
evidence to connect tinnitus or a low back disability with 
service more than 25 years before, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

With regard to the above claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000.  
Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in October 1999 
of the provisions of law relied on, the facts developed in 
the case, and of the reasoning used in reaching a decision on 
the issues in this case.  Further, the veteran was scheduled 
for a Travel Board hearing in September 2001; however, he 
failed to appear for the hearing and he did not request that 
the hearing be rescheduled.

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 

VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  


ORDER

Entitlement to service connection for a skin disability 
claimed as due to exposure to herbicide agents is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

